693 S.E.2d 916 (2010)
Howard BIGGERS, III, Individually and as Administrator of the Estate of Howard Biggers, IV, deceased, and Cindy Biggers, Plaintiffs,
v.
BALD HEAD ISLAND, a North Carolina Municipality; Bald Head Island Limited, a Foreign Limited Partnership; Bald Head Island Management, Inc.; Mitchell Island Investments, Inc., a Foreign Corporation, as General Partner of Bald Head Island Limited; and Douglas `Bud' Odell, Defendants,
Bald Head Island Limited, a Foreign Limited Partnership; Bald Head Island Management, Inc.; Mitchell Island Investments, Inc., a Foreign Corporation, as General Partner of Bald Head Island Limited, Defendants, Third-Party Plaintiffs,
v.
Timothy Matthews, Third-Party Defendant.
No. 452P09.
Supreme Court of North Carolina.
March 11, 2010.
Henry F. Home, Jr., for Howard Biggers, III, et al.
Ronald C. Dilthey, Raleigh, for Bald Head Island Limited.
Brian E. Edes, Esq., Wilmington, for Village of Bald Head Island.
Derek M. Crump, Raleigh, for Douglas Bud Odell.
Prior report: ___ N.C.App. ___, 682 S.E.2d 423.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 30th of October 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."
HUDSON, J., recused.